DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in line 3-4, the claim recites “wherein the first support portion is directly connected to the second support portion through a coupler”.  The claim therefore sets forth that the first and second support portions are “directly” connected and further connected “through a coupler”, which seem to conflict with another.  Specifically, a “direct” connection implies that there is no intervening structure between the first and second support portions being connected, yet the claim also sets forth that the first and second portions are connected “through a coupler” (i.e. an intervening structure).  It is therefore unclear as to how the first and second support portions can be both “directly” connected and connected through a coupler.  For examination purposes, it is assumed that the first and second support portions are connected through a connector and that is viewed as a “direct” connection.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5 and 21 is/are rejected under 35 U.S.C. 102 as being anticipated by Seo et al. (US Pub No. 2014/0207001).
With regards to claim 1, Seo et al. disclose an apparatus comprising:
a substrate having a plurality of support portions (10a, 10b; note that the support portions define the substrate) including a first support portion (10a) and a second support portion (10b), wherein the first support portion is directly connected to the second support portion through a coupler (11, 12, 13a,b, 14a,b), and wherein the first portion is configured to move relative to the second support portion in at least two dimensions (paragraphs [0055]-[0057], referring to the first and second support plates (10a,b), wherein the support plates can be unfolded/folded such that the first support portion (10a) is configured to move relative to the second support portion in a horizontal dimension as depicted in Figures 1-2; paragraph [0066], referring to the first and second support plates (10a,b) being rotatable “individually”, and thus the first support portion (10a) is configured to move relative to the second support portion in a second dimension); Figures 1-2 and 8-10);
a first plurality of ultrasound elements configured as high-intensity focused ultrasound (HIFU) elements and disposed on the first support portion of the substrate (paragraphs [0019], [0044]-[0045], referring to the ultrasonic transducers (20) may be transducers that generate HIFU and are on support plate (10); Figure 3); and
a second plurality of ultrasound elements configured as HIFU elements and disposed on the second support portion of the substrate (paragraphs [0019]-[0020], 
With regards to claim 2, Seo et al. disclose that the first and the second plurality of ultrasound elements comprise capacitive micro machined ultrasound transducers (CMUT) (paragraph [0046]).
With regards to claim 3, Seo et al. disclose that the coupler is selected from the group consisting of a hinge, a spring, a flexure, a beam, a joint and a sphere (paragraphs [0058]-[0060]; Figures 1-2 and 5, as illustrated in Figures 1-2 and 5, the coupler comprises of beams (i.e. arms 13a,b, 14a,b) and joints (i.e. joints formed at the pivot points).
With regards to claim 4, Seo et al. disclose that their apparatus further comprises a third plurality of ultrasound elements configured to receive ultrasound signals and disposed on the first support portion of the substrate (paragraphs [0049]-[0050], [0073], referring to the transducers can receive ultrasound for diagnosis).
With regard to claim 5, Seo et al. disclose that the third plurality of ultrasound elements are configured as imaging elements (paragraphs [0049]-[0050], [0073], referring to the transducers can receive ultrasound for diagnosis).
With regards to claim 21, Seo et al. disclose that their apparatus further comprises an actuator coupled to the substrate, the actuator being configured to move the first support portion relative to the second support portion (paragraph [0069], [0073]-[0074], referring to the use of an actuator to provide rotate the support plate, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. as applied to claim 21 above, and further in view of Pant (WO 00/78232).
With regards to claim 7, as discussed above, Seo et al. meet the limitations of claim 21.  However, they do not specifically disclose that the actuator is selected from the group consisting of a pneumatic actuator, a hydrolic actuator and a servomotor.
Pant discloses using actuators to move individual transducers in a controlled manner, wherein the actuators may be in the form of hydraulic, pneumatic or electromechanical actuators (pg. 9, line 29-pg. 10, line 5). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the actuator of Seo et al. with an .

Claims 1-5, 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pant (WO 00/78232), as cited by Applicant, in view of Rothberg et al. (US Pub No. 2013/0116561).
With regards to claims 1 and 4-5, Pant discloses an apparatus comprising:
a substrate having a plurality of support portions including a first support portion (i.e. “rigid backing element 24” associated with one transducer) and a second support portion (i.e. “rigid backing element 24” associated with another transducer”; note that the first and second support portions define the substrate), wherein the first support portion is directly connected to the second support portion through a coupler (“main sheet” of flex circuit (20), 32) (pg. 7, line 15-pg. 8, line 2; pg. 8, lines 24-27, referring to the flex circuit (20) being formed as a main sheet with a hole/cut-out 30 surrounding each transducer and with flexible curved beam portions 32 extending from the main sheet to the individual transducer (12), thus the main sheet combined with the beam (32) serves as a “coupler” that couples the first support portion of one transducer and second support portion of another transducer; Figures 1-3), and wherein the first support portion is configured to move relative to the second support portion in at least 
a first ultrasound element configured as high-intensity focused ultrasound (HIFU) element and disposed on the first support portion of the substrate (pg. 7, line 27-pg. 8, line 2, referring to the “multiple transducers”, which would include a first ultrasound element; pg. 1, lines 6-8, pg. 8, lines 28-30, referring to the transducer arrays being used for HIFU); and
a second ultrasound element configured as HIFU element and disposed on the second support portion of the substrate (pg. 7, line 27-pg. 8, line 2, referring to the “multiple transducers”, which would include a second ultrasound element; pg. 1, lines 6-8, pg. 8, lines 28-30, referring to the transducer arrays being used for HIFU). 
However, though Pant discloses that the movable transducers may be provided in groups that can move independent of other groups (pg. 2, line 29-pg. 3, line 2), Pant does not specifically disclose that the it is a first plurality of ultrasound elements that are disposed on the first support portion or that it is a second plurality of ultrasound elements that are disposed on the second support portion of the substrate.   
Further, with regards to claim 4-5, Pant fails to disclose that their apparatus further comprises a third plurality of ultrasound elements configured to receive ultrasound signals and disposed on the first support portion of the substrate, wherein the third plurality of ultrasound elements are configured as ultrasound imaging elements.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a first plurality of ultrasound elements be disposed on the first support portion of Pant and have a second plurality of ultrasound elements be disposed on the second support portion of the substrate of Pant, as taught by Rothberg et al., in order to be able to assume suitable layouts for a desired functionality (paragraph [0007]).  
Furthermore, with regards to claims 4 and 5, it would have been obvious to one of ordinary skill in the art to have the apparatus of Pant further comprise a third plurality 
With regards to claim 2, Rothberg et al. discloses that the first and second plurality of ultrasound elements comprise capacitive micromachined ultrasound transducers (CMUT) (paragraph [0293]).
With regards to claim 3, Pant discloses that the coupler is selected from the group consisting of a hinge, a spring, a flexure (i.e. “flexible curved beam portions 32”), a beam, a joint and a sphere (pg. 8, lines 24-27; Figures 2-3).
With regards to claim 7, Pant discloses that the actuator is selected from the group consisting of a pneumatic actuator, a hydraulic actuator and a servomotor (pg. 3, lines 23-25; pg. 10, lines 1-3, referring to the “hydraulic, pneumatic, or electromechanical actuators such as mechanical screws, linkages or cams driven by electric motors…”).  
With regards to claim 21, Pant discloses an actuator (26) coupled to the substrate (i.e. first and second support portions), the actuator being configured to move the first support portion relative to the second support portion (pg. 3, lines 23-25; pg. 10, lines 1-3, referring to “The actuators used to move the transducers..”, and thus the actuator(s) are configured to move the first support portion relative to the second support portion; pg. 8, lines 3-27, referring to the actuators (26) being “mounted” (i.e. coupled) between the backing element (24; i.e. either a first support portion or a second indirectly coupled (and therefore ultimately “coupled”) to the second support portion via the coupling of the backing element (24) to the second support portion. In other words, the actuator (26) is coupled to the first support portion (i.e. backing element (24) of one transducer) which is coupled to the second support portion (24) of another transducer (i.e. via the coupler (32)), and thus the actuator, which is coupled to the first support portion, can also be said to be ultimately coupled/connected to the second support portion via the coupling of the first support portion to the second support portion).  

Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive. 
With regards to claim 1, Applicant argues that Pant fails to teach an apparatus that includes “the first support portion is directly connected to the second support portion through a coupler”.  
Examiner respectfully disagrees and first notes that the broadest reasonable interpretation of a “coupler” is a structure that provides coupling between two elements.  lex circuit 20 may be formed as a main sheet with a hole or cut-out 30 surrounding each transducer and with flexible curved beam portions 32 extending from the main sheet to the individual transducer 12”. The main sheet combined with the flexible curved beam portions (32), which surround each individual transducer 12, therefore serves as a “coupler” as the combination of main sheet and beam portions (32) couples each backing element (24) and transducer (12) to one another.  The claims therefore remain rejected under Pant.
Examiner has further introduced Seo, which, as set forth in the above rejection, anticipates claims 1-5 and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793